DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending in this office action.
The preliminary amendments filed on July 14th, 2020 have been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 9,009,146 issued to Lopatenko et al. (hereinafter as "Lopatenko") in view of U.S Patent Application Publication 2016/0180438 issued to Boston et al. (hereinafter as "Boston").

	Regarding claim 1, Lopatenko teaches a method for identifying information resources for answering natural language queries, the method comprising: receiving a first natural language query from a user (Lopatenko: Col 5, lines 1-3; a client 1002 submits an input query 1004 to a search engine 1006 and the search engine 1006 returns results to the client 1002);

 	retrieving a first search result for the first natural language query (Lopatenko: Col 6, lines 27-31; As described above, the client 1002 submits the input query 1004 to the search engine 1006. The input query 1004 is “official jack in the box.” The search engine 1006 runs a search and, based on document content, produces search engine query results 1008); 

generating for display the first search result (Lopatenko: Col 5, lines 1-6; a client 1002 submits an input query 1004 to a search engine 1006 and the search engine 1006 returns results to the client 1002. The results produced by the search engine 1006 are an ordered list of documents determined to be responsive to the input query 1004, with the most relevant documents being provided at the top of the list);

 	receiving a second natural language query from the user (Lopatenko: Col 10, lines 20-24; The query scoring engine 3090 can identify similar queries to a user-submitted query. The rank modifier engine 3070 can use the queries identified as being similar to a user-submitted query and associated user behavior data to refine results for the user-submitted query. Col 26, lines 40-42; At step 7002, the user behavior data associated with the single, selected historical query is retrieved from a data repository {Examiner correlates the receiving second language query as queries that the user submitted previously});

 	determining an association metric relating to a similarity between the first natural language query and the second natural language query (Lopatenko: Col 15, lines 18-21; Once weights have been assigned to the terms of the input query, a historical query is selected to compare to the input query (step 5010). The historical query can be selected from a set of historical queries. Col 18, lines 17-24; The similarity between the input query and the historical query can be represented by a match score...determining which of the terms from the input query match ( exactly or as a variant) a term in the historical query. For each term that is found to match, a weight for the match is determined based upon the degree of similarity between the two terms); 

determining whether the association metric meets or exceeds a threshold (Lopatenko: Col 16, lines 11-16; comparison is performed on queries within the set until a desired number of historical queries with a match score above a threshold value are found. At step 5014, if there are more historical queries to compare, then step 5010 is repeated and another historical query is selected for comparison to the input query); 

	Although, Lopatenko teaches determining whether the association metric meets or exceeds a threshold (See Lopatenko: Col 16, lines 11-16; comparison is performed on queries within the set until a desired number of historical queries with a match score above a threshold value are found). Lopatenko does not explicitly teach in response to determining that the association metric meets or exceeds the threshold: identifying a target media asset type corresponding to the second natural language query, identifying a target media name corresponding to the second natural language query; accessing a database of information resources, wherein each information resource is associated with a media asset type, a media name, and an information resource locator; retrieving, from the database of information resources, a target information resource associated with the target media asset type and target media asset name; transmitting, to the target information resource, the second natural language query using a target information resource locator associated with the target information resource; and retrieving and generating for display an answer to the second natural language query from the target information resource.

	However, Boston teaches in response to determining that the association metric meets or exceeds the threshold (Boston: [0077]; the result of applying one or more search queries constructed by query builder 170 to unstructured data set(s) 140 may be a set of documents and/or passages identified as relevant to a search query and passed to evidence scorer 180. The set of returned documents/passages may be thresholded for relevance in any suitable way, such as by retrieving only documents/passages having relevance scores above a suitably determined threshold): identifying a target media asset type corresponding to the second natural language query, identifying a target media name corresponding to the second natural language query (Boston: [0063]; to identify a body text passage as being relevant to answering a user's question based in part on the title or header of the document or section in which the passage appears. [0077]; the result of applying one or more search queries constructed by query builder 170 to unstructured data set(s) 140 passages identified as relevant to a search query and passed to evidence scorer 180. The set of returned documents/passages may be thresholded for relevance in any suitable way, such as by retrieving only documents/passages having relevance scores above a suitably determined threshold {Examiner correlates the corresponding second language query as the search query that is passed to the evidence scorer in which retrieves only passages and document above that threshold. To identify the “target media asset type and target media name” relates to the user’s question be inputted in which allows the search results to identify based on the question to retrieve the body text passage and title of the document and section in which the passage appears});

 	accessing a database of information resources, wherein each information resource is associated with a media asset type, a media name, and an information resource locator (Boston: [0061]; document/passage analyzer 130 may be configured, e.g., through program instructions executed by one or more processors of QA system 100, to analyze natural language texts retrieved from information sources 132 and annotate them to enhance their usefulness in question answering, e.g., in a particular domain. [0066]; document/passage analyzer 130 may scrape web pages to locate natural language reviews about particular products, and domain modeler 110 may include links to the identified product reviews in the domain-specific ontology);

 	retrieving, from the database of information resources, a target information resource associated with the target media asset type and target media asset name (Boston:[0024]; For instance, a movie database could be organized into different tables for different genres of movies (action, drama, sci-fi, etc.). Within the tables, row entries could represent individual movies, and columns could represent information categories such as a movie's title, release date, length, director, etc. [0074]; some or all portions of a question that are identified as being answerable from structured data sources may also be identified as being answerable from unstructured data sources, e.g., to collect further evidence for the answer information retrieved from the structured data sources, and/or to test whether enhancing or conflicting answer information may be retrieved from the unstructured data sources {See also [0024], “Examples of structured data sources include RDF stores, databases, tables, spreadsheets, forms, relational databases, including structured query language (SQL) databases, etc”});

 	transmitting, to the target information resource, the second natural language query using a target information resource locator associated with the target information resource (Boston: [0074]; some or all portions of a question that are identified as being answerable from structured data sources may also be identified as being answerable from unstructured data sources, e.g., to collect further evidence for the answer information retrieved from the structured data sources, and/or to test whether enhancing or conflicting answer information may be retrieved from the unstructured data sources. [0114]-[0115]; supporting passages may be presented to user 152 along with links to the full documents (e.g., web pages) from which they were excised, in case the user would like to see the rest of the content of those supporting documents. In some embodiments, user interface 150 may provide an option for user  request further supporting evidence...selecting one of the supporting passages within the user interface may allow the user to view the full document (e.g., the full product review and/or the web page from which it was retrieved) corresponding to that passage); and 

retrieving and generating for display an answer to the second natural language query from the target information resource (Boston: [0114]; For example, the answer providing showtimes for Avatar may be supported by one or more of the passages quoted above, providing evidence that Avatar is the movie about which the user's question was asking (involving tall blue aliens and Sigourney Weaver). In some embodiments, supporting passages may be presented to user 152 along with links to the full documents (e.g., web pages) from which they were excised, in case the user would like to see the rest of the content of those supporting documents. In some embodiments, user interface 150 may provide an option for user 152 to request further supporting evidence, in response to which additional passages providing support for the answer (e.g., passages not previously selected for presentation because their strength of evidence scored lower than those selected for presentation) may be displayed).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Lopatenko (teaches receiving a first and second language query and determine a association metric relating to a similarity between the first natural language query and the second natural language query whether the metric exceed a threshold) with the teachings of Boston (teaches identifying a target media asset type corresponding to the second natural language query and accessing a database of information resources by retrieving from the database of information resources associated to the input). One of ordinary skill in the art would have been motivated to make such a combination would improve the efficiency in questioning and answering on intelligent use to provide the answer and recognize the different portions of the question to be answerable from the different type of knowledge bases (See Boston [0028]). In addition, the references (Lopatenko and Boston) teach features that are directed to analogous art and they are directed to the same field of endeavor as Lopatenko and Boston are directed to retrieving search input and displaying results based on relevancy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2007/0022109 issued to Imielinski et al. (hereinafter as “Imielinski”) teaches a system and method for answering user questions using databases annotated with answerable questions. The database includes database items organized into a column.
U.S Patent Application Publication 2013/0198219 issued to Cohen et al. (hereinafter as “Cohen”) teaches disambiguating association between one keyword and multiple attributions of the database model.
U.S Patent Application Publication 2007/0276801 issued to Lawerence et al. (hereinafter as "Lawerence") teaches retrieving search results and 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3/19/2022
/ANDREW N HO/Examiner
Art Unit 2162                                                                                                                                                                                                        

/Hares Jami/Primary Examiner, Art Unit 2162